DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites “the needle only operates in the longitudinal cutting mode when the first pump is operated to aspirate the material” and “the needle only operates in the non-longitudinal cutting mode when the second pump is operated to aspirate the material” which is not described in the specification. Applicant points to para. 19 as providing support for the amendment but this paragraph states "the first pump is configured to operate when a longitudinal cutting mode is selected" and "the second pump is configured to operate when a non-longitudinal cutting mode is selected" (para. 19) which does not require the needle to exclusively operate in the longitudinal cutting mode when the first pump is operated or the needle to exclusively operate in the non-
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 35, 36, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over International Patent Application Publication WO 93/17729 A1 to Charles E. Beuchat (Beuchat) in view of U.S. Patent 7,572,242 to Mikhail Boukhny (Boukhny).

a handpiece (12), wherein the handpiece comprises a needle (12a) having at least one port (page 8, lines 14-17);
a first pump (46), wherein the first pump is configured to aspirate material from an eye and is coupled with the handpiece (46; pg. 13, lines 15-24 describes using pumps 44 and 46 simultaneously to permit the rapid aspiration of material from the surgical site, i.e. an eye); and
a second pump (44), wherein the second pump is configured to aspirate material from the eye and is coupled with the handpiece (44; pg. 13, lines 15-24 describes using pumps 44 and 46 simultaneously to permit the rapid aspiration of material from the surgical site, i.e. an eye).
But Beuchat does not explicitly teach the needle is configured to operate in a longitudinal cutting mode and a non-longitudinal cutting mode, wherein the needle moves in a longitudinal direction relative to the handpiece when operating in the longitudinal cutting mode and moves in a non-longitudinal direction relative to the handpiece when operating in the non-longitudinal cutting mode; wherein the needle only operates in the longitudinal cutting mode when the first pump is operated to aspirate the material; the needle only operates in the non-longitudinal cutting mode when the second pump is operated to aspirate the material.
Boukhny teaches the needle (20) is configured to operate in a longitudinal cutting mode and a non-longitudinal cutting mode (col. 4, lines 32-49 describes the longitudinal cutting mode occurring at 44 kHz and the torsional (non-longitudinal cutting mode) at 32 kHz and alternating between these two frequencies to control the needle 20 to operate in a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Beuchat’s needle to operate in a longitudinal cutting mode and a non-longitudinal cutting mode, where the needle moves in a longitudinal direction relative to the handpiece when operating in the longitudinal cutting mode and moves in a non-longitudinal direction relative to the handpiece when operating in the non-longitudinal cutting mode, and where the needle only operates in the longitudinal cutting mode when the first pump is operated to aspirate the material, and the needle only operates in the non-longitudinal cutting mode when the second pump is operated to aspirate the material as taught by Boukhny to provide longitudinal cutting mode for emulsifying the selected tissue on contact (col. 1, lines 57-60) and to provide a non-longitudinal cutting mode which does not cause repulsion of the lens material because tip movement is perpendicular toward the direction of tip engagement with the lens (col. 5, lines 14-19) which prevents repulsion regardless of the pump used thereby retaining the fragment against the tip increasing cutting efficiency (col. 4, lines 55-57) as suggested by Boukhny.

Regarding claim 36, Beuchat, in view of Boukhny, teaches the system of claim 35, where Beuchat further teaches the first pump (46) comprises a flow based pump (pg. 9, line 33) and the second pump (44) comprises a vacuum based pump (pg. 9, line 36-37; venturi pumps are known types of vacuum pumps).


However, Boukhny further teaches the non-longitudinal direction is selected from the group consisting of transversal and torsional (col. 3, line 67-col. 4, line 1; col. 4, lines 32-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the phacoemulsification system of Beuchat in view of Boukhny to have the non-longitudinal direction selected from the group consisting of transversal and torsional as in Boukhny to provide a non-longitudinal cutting mode which does not cause repulsion of the lens material because tip movement is perpendicular toward the direction of tip engagement with the lens (col. 5, lines 14-19) as taught by Boukhny.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuchat, in view of Boukhny, as applied to claim 35 above, and further in view of U.S. Patent 6,258,111 to Rod Ross et al. (Ross).
Regarding claim 37, Beuchat, in view of Boukhny, teaches the system of claim 35, but does not teach the first pump comprises a vacuum based pump and the second pump comprises a vacuum based pump; the first pump comprises a flow based pump and the second pump comprises a flow based pump.
Ross teaches the first pump comprises a vacuum based pump and the second pump comprises a vacuum based pump (col. 8, lines 39-44; Fig. 13 shows a plurality of diaphragm pumps are vacuum based pumps).
.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuchat, in view of Boukhny, as applied to claim 35 above, and further in view of U.S. Patent Application Publication 2008/0114312 to John I. Muri et al. (Muri).
Regarding claim 38, Beuchat, in view of Boukhny, teaches the system of claim 35, but does not teach the first pump comprises a flow based pump and the second pump comprises a flow based pump.
Muri teaches the first pump comprises a flow based pump (40) and the second pump comprises a flow based pump (60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the phacoemulsification system of Beuchat, in view of Boukhny, with the multiple flow pumps of Muri to provide pumps with precisely regulated flow of fluid (para. 4) as taught by Muri.
Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beuchat, in view of Boukhny, as applied to claim 35 above, and further in view of U.S. Patent Application Publication 2008/0114387 to David W. Hertweck et al. (Hertweck).
Regarding claim 40, Beuchat, in view of Boukhny, teaches the system of claim 35, and further teaches a foot pedal (80).
But does not teach the foot pedal is configured to move in a first direction and a second direction, wherein the first direction is configured to control the first pump with 
Hertweck teaches the foot pedal (18) is configured to move in a first direction and a second direction (para. 10 describes “a foot controller 18 for movement of a pedal by a user over a pre-determined range in pitch and yaw”), wherein the first direction is configured to control the first pump (paras. 15 and 45 describes controlling irrigation and aspiration parameters, which implies controlling pump or pumps) and the longitudinal cutting mode (para. 45 describes controlling two parameters of vitrectomy cutters, i.e. a cutting mode) and the second direction is configured to control the second pump (paras. 15 and 45 describe controlling irrigation and aspiration parameters which implies controlling pump or pumps) and the non-longitudinal cutting mode (para. 45 describes controlling two parameters of vitrectomy cutters, i.e. a cutting mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the foot pedal of Beuchat, in view of Boukhny to move in a first direction and a second direction, where the first direction is configured to control the first pump and the longitudinal cutting mode and the second direction is configured to control the second pump and the non-longitudinal cutting mode in the system as in Hertweck “to provide for more surgeon control and improve efficiency” (para. 7) as taught by Hertweck.
Regarding claim 41, Beuchat, in view of Boukhny, further in view of Hertweck, teaches the system of claim 40, where Hertweck further teaches the first direction and the second direction are selected from the group consisting of yaw and pitch (para. 10).
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 35 necessitated the new grounds of rejection over Beuchat, in view of Boukhny, as applied to claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LRW/Examiner, Art Unit 3783                  

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783           
03/18/2021